Citation Nr: 0118607	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-22 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. J. I.



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In April 2001, the appellant had a video conference before 
the undersigned member of the Board.  In part, the appellant 
testified that during the veteran's final hospitalization at 
the VA medical center (MC) in Knoxville, Iowa, he contracted 
pneumonia which contributed to his death.  Therefore, she 
maintained that service connection was warranted for 
pneumonia under 38 U.S.C.A. § 1151 (2000).  That issue has 
not been considered by the RO or otherwise developed for 
appellate review.  Accordingly, the Board has no jurisdiction 
over that issue; and, therefore, it is referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and Supp. 
2000); 38 C.F.R. § 20.101 (2000).  


REMAND

In February 2000, while hospitalized at the VAMC in 
Knoxville, Iowa, the veteran died.  The death certificate 
shows that the cause of his death was an acute myocardial 
infarction of less than one hour duration, due to lung cancer 
with recurrent pneumonia of more than 1 year duration.  The 
appellant, who is the veteran's widow, seeks entitlement to 
service connection for the cause of his death.
When a qualifying veteran dies from a service-connected 
disability, the veteran's surviving spouse is eligible for 
dependency and indemnity compensation (DIC) pursuant to 38 
U.S.C. § 1310.  Under 38 U.S.C. § 1318(b)(1), the surviving 
spouse of a veteran who dies from an injury or disease that 
is not service connected is also entitled to DIC benefits in 
the same manner as if the veteran's death was service 
connected, if the veteran was in receipt of or entitled to 
receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling for a period of 10 years or more preceding death.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

By a rating action, dated in March 1992, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating, effective September 12, 1991.  
Thereafter, that rating was raised on several occasions.  At 
the time of the veteran's death, service connection had been 
established only for PTSD.  Effective June 30, 1999, that 
disorder was evaluated as 100 percent disabling.  

In its July 2000 decision, the RO denied entitlement to 
service connection for the cause of the veteran's death.  The 
RO found that such claim was not well grounded, because the 
evidence failed to establish any relationship between the 
veteran's service and the fatal myocardial infarction due to 
lung cancer with recurrent pneumonia.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.309 (2000).  
The RO also noted that there was no competent evidence of a 
relationship between the service-connected PTSD and the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  Finally, the RO noted that the 
veteran's 100 percent rating for PTSD had been in effect for 
less than 10 years immediately preceding death and that DIC 
for the cause of the veteran's death was not warranted under 
38 U.S.C.A. § 1318 (West 1991). 

During her video conference in April 2001, the appellant 
testified that the veteran should have been hypothetically 
entitled to a 100 percent schedular evaluation for PTSD 
during the 10 years immediately preceding his death.  See 
Green v. Brown, 10 Vet. App. 111 (1997).  The RO did not, 
however, consider that question. 

Evidence on file at the time of the RO's July 2000 decision 
included a portion of the report from the veteran's final 
hospitalization from December 1999 to February 2000 at the 
VAMC in Knoxville, Iowa.  Pages 1 and 2 of that report have 
not, however, been associated with the veteran's claims 
folder.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  It would be premature for the Board to do 
so, as it could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. VA 
Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) (published 
in VA Summary of Precedent Opinions of the General Counsel 57 
Fed. Reg. 49,747 (1992)).  

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for the 
cause of the veteran's death.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  Such 
records should include, but are not 
limited to, pages 1 and 2 from the report 
of the veteran's final hospitalization 
from December 1999 to February 2000 at 
the VAMC in Knoxville, Iowa.  The RO 
should also request that the appellant 
provide any additional relevant medical 
records she may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  In so doing, the RO 
must consider the question of whether for 
the 10 year period the prior to his 
death, the veteran would have been 
hypothetically entitled to receive a 100 
percent schedular rating for his service-
connected PTSD.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  It must be emphasized, 
however, that the appellant has the right to submit any 
additional evidence and/or argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



